Citation Nr: 1016527	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-38 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a respiratory disorder, on a direct basis and 
as secondary to in-service exposure to herbicides and 
asbestos.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for diabetes mellitus, type II, on a direct basis 
and as secondary to in-service exposure to herbicides.  

3.  Entitlement to service connection for a cardiovascular 
disorder, on a direct basis or as secondary to in-service 
exposure to herbicides.  

4.  Entitlement to service connection for an eye disorder, on 
a direct basis or as secondary to in-service exposure to 
herbicides or to a service-connected disability.  

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, on a direct basis or as 
secondary to in-service exposure to herbicides or to a 
service-connected disability.  

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, on a direct basis or as 
secondary to in-service exposure to herbicides or to a 
service-connected disability.  

7.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

During the current appeal, and specifically in January 2010, 
the Veteran testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge (VLJ) in Nashville, 
Tennessee.  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating action, the RO denied 
service connection for respiratory disorder on any basis.  

2.  The evidence received since the March 2003 rating action 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a respiratory disorder, to 
include as a result of in-service exposure to herbicides and 
asbestos.  

3.  In an unappealed August 2005 rating action, the RO denied 
service connection for diabetes mellitus, to include as a 
result of in-service exposure to herbicides.  

4.  The evidence received since the August 2005 rating action 
does not raise a reasonable possibility of substantiating the 
claim for service connection for diabetes mellitus, to 
include as a result of in-service exposure to herbicides.  

5.  The Veteran did not have "service in the Republic of 
Vietnam," and he is therefore found not to have been exposed 
to herbicides during his active duty.  

6.  A cardiovascular disorder, to include coronary 
atherosclerosis, coronary artery disease, and status post 
coronary artery bypass grafting (CABG), was not shown in 
service or until many years thereafter, and is not associated 
with the Veteran's active duty.  

7.  A chronic eye disorder, to include cataracts, was not 
shown in service or until many years thereafter, and is not 
associated in any way with the Veteran's active service or to 
a service-connected disability.  

8.  A diagnosed disability of peripheral neuropathy of the 
upper extremities is not shown.  

9.  Peripheral neuropathy of the lower extremities was not 
shown in service or until many years thereafter, and is not 
associated with the Veteran's active duty or to a 
service-connected disability.  

10.  A diagnosed disability of PTSD is not shown.  

11.  A chronic psychiatric disability other than PTSD, to 
include depression, was not shown in service or until many 
years thereafter, and is not associated in any way with the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  The RO's March 2003 denial of service connection for a 
respiratory disorder on any basis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).  

2.  The evidence received since the March 2003 determination 
is not new and material, and the claim for service connection 
for a respiratory disorder, on a direct basis and as 
secondary to in-service exposure to herbicides and asbestos, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

3.  The RO's August 2005 denial of service connection for 
diabetes mellitus, to include as a result of in-service 
exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

4.  The evidence received since the August 2005 determination 
is not new and material, and the claim for service connection 
for diabetes mellitus, type II, on a direct basis and as 
secondary to in-service exposure to herbicides, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

5.  A cardiovascular disorder was not incurred in or 
aggravated by active duty and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2009).  

6.  A chronic eye disorder was not incurred in or aggravated 
by active service and is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.313 
(2009).  

7.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service and is not 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.313 (2009).  

8.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service and is not 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.313 (2009).   

9.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  New And Material Claims

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, the June 2007 and May 2009 letters 
notified the Veteran of the criteria for his respiratory and 
diabetes (new and material) claims.  In particular, these 
documents acknowledged the prior denials of service 
connection for these disabilities and notified the Veteran 
that "new and material" evidence was necessary to reopen 
those issues.  The RO explained to the Veteran that the 
necessary evidence must demonstrate that such disabilities 
were caused by, or otherwise associated with, his service, as 
such evidence was not present at the time of the prior final 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

This correspondence informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these new and material issues but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, 
in the May 2009 letter, the RO informed the Veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  

Although the May 2009 document was furnished after the 
initial adjudication of these new and material issues on 
appeal, the timing defect of this correspondence was cured by 
the agency of original jurisdiction's subsequent 
re-adjudication of these claims and issuance of a statement 
of the case (SOC) in August 2009.  Pelegrini II.  See also 
Mayfield v. Nicholson, 444 F.3d at 1333.  

		2.  Service Connection Claims

In the present case, a pre-decisional February 2006 letter 
notified the Veteran of the criteria for establishing his 
claim for service connection for PTSD.  Also, a 
pre-decisional June 2007 letter, and a subsequent May 2009 
letter, informed him of the criteria for establishing the 
remainder of his service connection claims.  In addition, 
such correspondence informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  

Further, a July 2006 letter notified the Veteran of the type 
of evidence necessary to establish a rating and an effective 
date-if his claim for service connection for a psychiatric 
disability, to include PTSD, were granted.  Also, the June 
2007 and May 2009 letters notified the Veteran of the type of 
evidence necessary to establish a rating and an effective 
date-if any of the remainder of his service connection 
claims were granted.  See Dingess/Hartman, 19 Vet. App. 
at 488.  

To the extent that the July 2006 and May 2009 correspondence 
were furnished to the Veteran after the initial adjudication 
and denial of the respective claims, the timing defect of 
those documents were cured by the RO's subsequent 
re-adjudications of the claims and issuance of an SOC in 
December 2007 and supplemental statements of the case (SSOCs) 
in February 2009 and August 2009-pertaining to the PTSD 
claim and issuance of an SOC in August 2009-pertaining to 
the additional issues on appeal.  

To the extent that the Veteran may not have been informed of 
the type of information and evidence necessary to support the 
secondary service connection aspect of his eye and peripheral 
neuropathy claims, the Board notes that the Veteran has 
expressed a clear understanding of these requirements.  
Specifically, at the recent hearing conducted before the 
undersigned Acting VLJ, while continuing to pursue his claim 
for service connection for diabetes mellitus, he testified as 
to his belief that his diabetes mellitus caused him to 
develop cataracts and peripheral neuropathy in his 
extremities.  2010 T. at 12-13.  Thus, the Board finds that 
the Veteran has not been prejudiced in not receiving 
notification of the criteria necessary to support claims for 
service connection for a chronic eye disability and for 
peripheral neuropathy of the upper and lower extremities on a 
secondary basis.  

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records as 
well as reports of relevant post-service treatment.  He 
recently testified before the undersigned Acting VLJ.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations.  First, the Board finds that VA examinations 
are not needed to consider whether the Veteran has submitted 
new and material evidence pertaining to his respiratory and 
diabetes claims.  Rather, the Board is required to review all 
the evidence submitted to the claims file since the last 
final denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  
Additionally, the Veteran's diagnosed cardiovascular, eye, 
lower extremity neuropathy, and psychiatric (other than PTSD) 
disabilities were not first found until many years after his 
discharge from active duty and have not been found to be in 
any way related to such service, so there is no factual 
predicate of in-service injury or disease, or even chronic or 
continuous symptoms, to support any requested nexus opinion.  
Also, he has not been diagnosed with peripheral neuropathy of 
the upper extremities or with PTSD.  Thus, a remand to accord 
the agency of original jurisdiction an opportunity to 
schedule the Veteran for VA examinations relevant to these 
claims is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ (4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate his appeal, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  The Veteran has actively participated in the 
claims process by submitting argument and lay evidence.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication of this appeal or to cause injury to the 
Veteran.  Thus, any such error is harmless and does not 
prohibit consideration of the claims adjudicated herein.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims 
adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

	A.  New And Material

At the time of the March 2003 rating action, the claims 
folder contained no competent evidence of an association 
between a diagnosed respiratory disorder and the Veteran's 
active duty, on any basis.  Specifically, according to 
evidence available at that time, service treatment records 
were negative for complaints of, treatment for, or findings 
of a chronic respiratory disorder.  

Chest X-rays taken at a May 1968 VA examination were normal.  
Indeed, lung pathology was not first shown until 1994 (more 
than 30 years after the Veteran's discharge from active 
duty).  In particular, chest X-rays taken in May 1994 showed 
streaky infiltrate of the Veteran's left lower lung field.  
Chest X-rays taken in January 1995 reflected granulomas 
scattered throughout his lung fields.  Pulmonary function 
tests (PFTs) completed in April 1996 demonstrated minimal 
airway obstruction and mild restrictive disease.  He was 
treated for COPD in January 1998 and for emphysema in June 
1998.  

Significantly, the claims folder contained no competent 
evidence of an association between the diagnosed COPD and 
emphysema and the Veteran's active duty-on any basis.  In 
fact, in a February 1999 private medical report, a treating 
physician concluded that the Veteran's COPD was the result of 
his history of many years of smoking one pack of cigarettes 
per day.  Such evidence that, on its face, tends only to 
weigh against the claim provides no reasonable possibility of 
substantiating a claim for service connection. 

Based on this evidentiary posture, the RO, in March 2003, 
denied service connection for a respiratory disorder, on any 
basis.  As the Veteran did not initiate an appeal of the 
March 2003 denial, that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).  

At the time of the August 2005 rating action, the claims 
folder contained no competent evidence of an association 
between the diagnosed diabetes mellitus, type II, and the 
Veteran's active duty, including any in-service exposure to 
herbicides.  Specifically, according to evidence available at 
that time, service treatment records were negative for 
complaints of, treatment for, or findings of diabetes 
mellitus, type II.  In fact, post-service medical records did 
not reflect evidence of elevated glucose levels until June 
1994 (more than 30 years after the Veteran's discharge from 
service) and a diagnosis of diabetes mellitus until January 
1999 (more than 35 years after his separation from active 
duty).  

Significantly, the claims folder contained no competent 
evidence of an association between the diagnosed diabetes 
mellitus and the Veteran's active duty-on any basis.  In 
fact, because service personnel records did not confirm the 
Veteran's presence in the Republic of Vietnam, he could not 
be presumed to have been exposed to herbicides during his 
active duty.  

Based on this evidentiary posture, the RO, in August 2005, 
denied service connection for diabetes mellitus, to include 
as a result of in-service exposure to Agent Orange.  As the 
Veteran did not initiate an appeal of the August 2005 denial, 
that decision became final.  38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the March 2003 rating action, there was no 
competent evidence of an association between the diagnosed 
COPD and emphysema and the Veteran's active duty-on any 
basis.  Also, at the time of the August 2005 rating action, 
there was no competent evidence of a relationship between the 
diagnosed diabetes mellitus and the Veteran's service, 
including any exposure to Agent Orange.  

Additional evidence received since those earlier decisions 
includes duplicative assertions made by the Veteran as well 
as VA medical records reflecting continued treatment for 
chest pain and diabetes.  Significantly, however, the 
additional records received after the prior final decisions 
in March 2003 and August 2005 do not include competent 
evidence of a relationship between either a diagnosed 
respiratory disorder or the diagnosed diabetes mellitus and 
the Veteran's active duty-on any basis.  Indeed, a recent 
search in May 2009 continued to result in no confirmation of 
the Veteran's actual service in the Republic of Vietnam 
during his active duty.  Also, chest X-rays taken in August 
2006 showed no radiographic evidence of residuals of asbestos 
exposure.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for a respiratory disorder or 
for diabetes mellitus-on any basis.  The additional evidence 
is not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
Veteran's claims for service connection for these disorders 
on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2009).  

	


B.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as a 
cardiovascular disorder, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

		1.  Agent Orange Claims

Also, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  In pertinent part, the 
diseases listed at 38 C.F.R. § 3.309(e) include acute and 
subacute peripheral neuropathy.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the land mass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

In the present appeal, the Veteran contends that, while 
serving aboard the 
USS Walker, he went on a "recovery mission" sometime 
between September 1961 and January 1962 and, in so doing, his 
feet touched the soil of Vietnam.  See, e.g., January 2010 
hearing transcript (T.) at 10-14.  He believes that, as a 
result of these in-service responsibilities, he was exposed 
to Agent Orange and that, such exposure caused him to develop 
a cardiovascular disorder, and eye disability, and peripheral 
neuropathy of his upper and lower extremities.  

Available service personnel records confirm the Veteran's 
active duty aboard the USS Walker between May 1960 and March 
1962.  These documents, however, do not support the Veteran's 
contentions that he left the vessel at any time and set foot 
on the land mass of Vietnam.  In fact, on two occasions (in 
June 2005 and in May 2009), the appropriate agency found no 
evidence that the Veteran had any actual service in the 
Republic of Vietnam.  

Based on this evidentiary posture, the Board concludes that 
evidence of record supports the finding that the Veteran's 
active service involved travel to the land mass of Vietnam.  
He is, therefore, found not to have been exposed to 
herbicides, including Agent Orange.  In any event, however, a 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

			a.  Cardiovascular Disorder

Of particular significance to the Board in this matter is the 
fact that there is no evidence that the Veteran's 
cardiovascular disorder manifested itself during service or 
indeed until years thereafter.  Service treatment records are 
negative for complaints of, treatment for, or findings of 
such a disability.  In fact, no pertinent complaints were 
made, and no relevant findings were shown, at the March 1962 
separation examination.  Additionally, chest X-rays taken, 
and an electrocardiogram completed, at a May 1968 VA 
examination were normal.  

Rather, post-service medical records indicate that the 
Veteran was not diagnosed with a cardiovascular disorder 
until 1984, more than two decades after his discharge from 
active duty.  Specifically, in 1984, the Veteran underwent 
CABG.  Subsequent medical records reflect treatment for, and 
evaluation of, the following cardiovascular 
disorders:  angina (between June and August 1994); congestive 
heart failure, ischemic cardiomyopathy, and coronary artery 
disease (in September 1994); an acute myocardial infarction 
and ischemia (in March 1996); and a mildly dilated right and 
left ventricle (by an echocardiogram in September 1996).  He 
underwent a CABG in August 1994 and cardiac catheterizations 
in June 1998 and February 1999.  Current diagnoses include 
coronary atherosclerosis, coronary artery disease, and status 
post CABG.  

As this discussion illustrates, the first diagnosis of a 
cardiovascular disorder is dated in 1984, more than two 
decades after the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that his 
cardiovascular disorder is the result of Agent Orange 
exposure during service.  While the Veteran is competent to 
report symptoms, the matter of the etiology of these 
diagnosed disorders requires medical expertise to determine.  
See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay 
person, the Veteran is not competent to offer an opinion on 
medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of a cardiovascular 
disorder in the service treatment records.  In fact, no 
mention of such symptomatology appears to have been made at 
the service separation examination.  Such contemporaneous 
history by the Veteran and contemporaneous clinical findings 
are highly probative that a cardiovascular disability was not 
shown in service.  

Additionally, post-service medical records do not reflect 
post-service continuity of symptoms, and do not provide a 
diagnosis of a cardiovascular disorder until more than two 
decades after service.  In this regard, the Board notes that 
the Veteran did not file a claim for service connection for 
such a disability until May 2005, more than 40 years after 
his discharge from active duty.  

Further, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed coronary atherosclerosis, coronary artery 
disease, and status post CABG and the Veteran's active duty.  
Indeed, there is not credible evidence of in-service 
cardiovascular injury or disease to which such opinion could 
relate any current cardiovascular disorder.  The Board finds 
the medical evidence of record to be more probative than the 
contentions as to onset and etiology of the claimed condition 
rendered decades after service. 

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a 
cardiovascular disorder-on direct bases and as a result of 
in-service exposure to herbicides.  The benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

			b.  Eye Disorder

Of particular significance to the Board in this matter is the 
fact that there is no credible evidence that the Veteran's 
eye disorder manifested itself during service or indeed until 
years thereafter.  Service treatment records are negative for 
complaints of, treatment for, or findings of such a 
disability.  In fact, no pertinent complaints were made, and 
no relevant findings were shown, at the March 1962 separation 
examination.  

Rather, post-service medical records indicate that the 
Veteran was not diagnosed with an eye disorder until August 
2003 - more than 40 years after his discharge from active 
duty-when he was treated for an incipient/immature cataract.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, cataracts.  A November 2008 VA evaluation 
record notes that, despite the Veteran's diagnosis of 
diabetes mellitus, he does not have any ocular complications 
of this disorder.

As this discussion illustrates, the first diagnosis of an eye 
disorder is dated in August 2003, more than 40 years after 
the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

The Board acknowledges the Veteran's contentions that his 
cataracts are the result of Agent Orange exposure during 
service.  While the Veteran is competent to report symptoms, 
the matter of the etiology of this diagnosed disorder 
requires medical expertise to determine.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, 
as a lay person, the Veteran is not competent to offer an 
opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of an eye disorder 
in the service treatment records.  In fact, no mention of 
such symptomatology appears to have been made by the Veteran 
at the service separation examination.  Such contemporaneous 
history by the Veteran and in-service clinical evidence is 
highly probative that an eye disability was not shown in 
service.  

Additionally, post-service medical records do not show 
continuity of symptoms or treatment after service, and do not 
provide a diagnosis of cataracts until more than 40 years 
after service.  In this regard, the Board notes that the 
Veteran did not file a claim for service connection for such 
a disability until May 2005, more than 40 years after his 
discharge from active duty.  

The claims file also contains no competent medical evidence 
even suggesting a relationship between the 
currently-diagnosed cataracts and the Veteran's active duty.  
In addition, there is not evidence of in-service injury or 
disease of the eye to which current disability could be 
related.  The Veteran does have herbicide exposure in 
service, but there is not competent evidence relating 
cataracts to that herbicide exposure.  The Board finds the 
medical evidence of record to be more probative than the 
contentions as to onset and etiology of the claimed condition 
rendered decades after service.  

Alternatively, the Veteran maintains that his cataracts are 
the result of his diabetes mellitus.  2010 T. at 13.  
Significantly, however, as previously discussed herein, the 
Veteran's claim to reopen the previously denied issue of 
entitlement to service connection for diabetes mellitus is 
not warranted and is, therefore, reopening is being denied.  

Because service connection for diabetes mellitus is 
continuing to be denied, this disorder cannot be used as the 
basis of grant of service connection for an eye disorder on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (2009) & Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (service connection for 
a disability on a secondary basis requires evidence that the 
disability is proximately due to, or the result of, a 
service-connected disease or injury).  Also, the claims 
folder contains no competent evidence, nor does the Veteran 
contend, that his service-connected tinnitus, otitis externa, 
or bilateral hearing loss is in any way associated with his 
eye condition.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for an eye 
disorder-on direct bases, as a result of in-service exposure 
to herbicides, or as secondary to a service-connected 
disability.  The benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   

			c.  Peripheral Neuropathy of the Upper 
Extremities

Of particular significance to the Board in this matter is the 
fact that there is no evidence that the peripheral neuropathy 
of the Veteran's upper extremities manifested itself during 
service or indeed until years thereafter.  Service treatment 
records are negative for complaints of, treatment for, or 
findings of such a disability.  In fact, no pertinent 
complaints were made, and no relevant findings were shown, at 
the March 1962 separation examination.  

Rather, post-service medical records indicate that the 
Veteran was diagnosed with cervical radiculopathy in August 
1995, more than 33 years after his separation from service.  
Subsequently, when the Veteran sought treatment for weakness 
in his upper extremities in May 1996, he was found to have 
cervical disc rupture at the C5-C6 level with cervical 
spondylosis and foraminal encroachment at the C6-C7 level.  
He underwent an anterior cervical discectomy at C5-C6, C6-C7 
using microscopic elimination.  

Of particular significance to the Board in this matter, 
however, is the fact that the claims folder contains no 
post-service medical records reflecting a diagnosis of 
peripheral neuropathy of the Veteran's upper extremities.  
Further, the claims file contains no competent evidence, nor 
does the Veteran himself contend, that his 
currently-diagnosed cervical spine disorder is related in any 
way to his active duty.  

As the evidence of record illustrates, peripheral neuropathy 
of the upper extremities is not currently shown.  Based on 
this evidentiary posture, the preponderance of the evidence 
is against the Veteran's claim for service connection for 
such a disability-on any basis.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

			d.  Peripheral Neuropathy of the Lower 
Extremities

Of particular significance to the Board in this matter is the 
fact that there is no evidence that the peripheral neuropathy 
of the Veteran's lower extremities manifested itself during 
service or indeed until years thereafter.  Service treatment 
records are negative for complaints of, treatment for, or 
findings of such a disability.  In fact, no pertinent 
complaints were made, and no relevant findings were shown, at 
the March 1962 separation examination.  

Rather, post-service medical records indicate that the 
Veteran was diagnosed with neuropathy of his lower 
extremities in November 2008, more than 45 years after his 
discharge from active duty.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board acknowledges the Veteran's contentions that the 
neuropathy of his lower extremities is the result of Agent 
Orange exposure during service.  While the Veteran is 
competent to report symptoms, the matter of the etiology of 
this diagnosed disorder requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 
5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of peripheral 
neuropathy of the lower extremities in the service treatment 
records.  In fact, no mention of such symptomatology appears 
to have been made at the service separation examination.  
Such is highly probative that such a disability was not shown 
in service.  

Additionally, post-service medical records do not provide a 
diagnosis of peripheral neuropathy of the lower extremities 
until more than 45 years after service.  In this regard, the 
Board notes that the Veteran did not file a claim for service 
connection for such a disability until May 2005, more than 
40 years after his discharge from active duty.  

Further, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed peripheral neuropathy of the Veteran's 
lower extremities and his active duty.  In fact, a November 
2008 VA podiatrist concluded that the neuropathy of the 
Veteran's lower extremities were associated with his 
nonservice-connected diabetes mellitus.  The Board finds the 
medical evidence of record to be more probative than the 
contentions as to onset and etiology of the claimed condition 
rendered decades after service.  

To the extent that the peripheral neuropathy of the Veteran's 
lower extremities has been associated with the Veteran's 
diabetes mellitus, the Board notes that, as previously 
discussed herein, his claim to reopen the previously denied 
issue of entitlement to service connection for diabetes 
mellitus is not warranted and is, therefore, being denied.  
Because service connection for diabetes mellitus is 
continuing to be denied, this disorder cannot be used as the 
basis of grant of service connection for peripheral 
neuropathy of the lower extremities on a secondary basis.  
See 38 C.F.R. § 3.310(a) (2009) & Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (service connection for a disability on 
a secondary basis requires evidence that the disability is 
proximately due to, or the result of, a service-connected 
disease or injury).  Additionally, the claims folder contains 
no competent evidence, nor does the Veteran contend, that his 
service-connected tinnitus, otitis externa, or bilateral 
hearing loss is in any way associated with his lower 
extremity neuropathy.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
peripheral neuropathy of the lower extremities-on direct 
bases, as a result of in-service exposure to herbicides, or 
as secondary to a service-connected disability.  The benefit-
of-the-doubt rule does not apply, and this claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

		 Psychiatric Disability to include PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  

The Veteran contends that, while serving aboard the USS 
Walker in the waters off Laos and Vietnam sometime in 1961, 
the vessel was subjected to enemy fire, and that a commanding 
officer refused to let the Veteran and his fellow servicemen 
return the fire.  The Veteran was unable to recall the number 
of days that the ship was subjected to enemy fire but was 
unable to return the fire.  See, e.g., T. at 5-9.  

Unfortunately, despite multiple requests for more specific 
information, the Veteran has not been able to provide more 
specific information regarding any of his purported 
in-service stressors (to include particular dates and 
locations of the events and the names of the persons 
involved).  The vagueness of his stressors has rendered any 
attempts to corroborate these purported events futile.  In 
addition, his available service personnel records do not 
substantiate these purported events.  In January 2009, the RO 
rendered a formal finding of a lack of information required 
to corroborate the stressors associated with the Veteran's 
claim for service connection for PTSD. 

Moreover, and of particular significance to the Board is the 
fact that medical reports of record do not provide a current 
diagnosis of PTSD.  In this regard, the Board acknowledges 
that VA medical records dated since 2005 indicate that the 
Veteran attends PTSD group therapy sessions, that his medical 
history includes PTSD, and that he has received some positive 
PTSD screenings.  Also, in May 2006, a VA social worker noted 
that the Veteran meets the criteria for PTSD.  

Significantly, however, the remaining multiple mental status 
evaluations have consistently demonstrated that the Veteran 
has a psychiatric disability other than PTSD.  Of further 
importance to the Board in this matter is the fact that many 
of these psychiatric evaluations were conducted by a 
psychiatrist who has treated the Veteran for several years.  
Indeed, at the most recent psychiatric evaluation of record, 
which occurred in December 2009, this treating psychiatrist 
concluded that the Veteran has depression rather than PTSD.  
The claims folder contains no more recent psychiatric 
evaluation.  As such, the Board finds the diagnostic 
conclusions as set forth by this psychiatrist to be more 
probative than the one-time opinion set forth by a VA social 
worker in May 2006.  

The weight of the evidence demonstrates that the Veteran does 
not have PTSD.  The weight of the evidence shows no current 
diagnosis of PTSD, so further discussion of in-service 
stressors and consideration of any association between those 
in-service stressors and current symptomatology is not 
necessary.  38 C.F.R. § 3.304(f) (2009).  In fact, without a 
finding that the Veteran has PTSD, service connection for 
PTSD cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  This service connection claim must, 
therefore, be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With regard to that aspect of the claim for service 
connection for a psychiatric disability other than PTSD, that 
there is no evidence of symptoms of such a disorder during 
service or indeed until years thereafter.  Service treatment 
records are negative for complaints of, treatment for, or 
findings of such a disability.  In fact, no pertinent 
complaints were made, and no relevant findings were shown, at 
the March 1962 separation examination.  

Rather, post-service medical records do not reflect 
continuous post-service symptoms or treatment, but indicate 
that the Veteran was not diagnosed with a psychiatric 
disability other than PTSD until June 2005 (more than 
40 years after his separation from service).  Specifically, a 
psychiatric examination completed in June 2005 provided a 
diagnosis of depression.  Subsequent medical records reflect 
treatment for, and evaluation of, a psychiatric disability 
variously characterized as a depressive disorder not 
otherwise specified (in December 2005), an adjustment 
disorder with mixed disturbances of emotions and conduct (in 
March, April, and July 2006), an adjustment disorder with a 
depressed mood (in March 2007), depression (in August 2007), 
an adjustment disorder with a depressed mood (in May 2008), 
and an adjustment disorder with mixed emotions and 
disturbance of conduct mood disorder not otherwise specified 
(in June 2009).  The most recent psychiatric evaluation, 
which was completed in December 2009, provided a diagnosis of 
depression not otherwise specified.  

As this evidence illustrates, a psychiatric disability other 
than PTSD was first shown in June 2005, more than 40 years 
after the Veteran's discharge from active duty.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

The Board acknowledges the Veteran's contentions that he has 
a psychiatric disability associated with his service.  While 
the Veteran is competent to report symptoms, the matter of 
the etiology of this diagnosed disorder requires medical 
expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the 
Veteran is not competent to offer an opinion on medical 
causation, and the Board may not accept his unsupported lay 
speculation with regard to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of any 
complaints, findings, diagnosis, or treatment for a 
psychiatric disability in the service treatment records.  In 
fact, no mention of such symptomatology appears to have been 
made at the service separation examination.  Such is highly 
probative that such a disability was not shown in service.  
Additionally, post-service medical records do not provide a 
diagnosis of a psychiatric disability until June 2005-more 
than 40 years after service-when depression was shown.  In 
this regard, the Board notes that the Veteran did not file a 
claim for service connection for such a disability until 
November 2005, more than 40 years after his discharge from 
active duty service.  Further, the claims file contains no 
competent medical evidence even suggesting a relationship 
between the currently-diagnosed depression and his active 
duty.  Thus, the Board finds the medical evidence of record 
to be more probative than the contentions as to onset and 
etiology of the claimed condition rendered decades after 
service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service 
connection for a psychiatric disability, to include PTSD.  
The benefit-of-the-doubt 


rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a respiratory disorder, on a direct 
basis and as secondary to in-service exposure to herbicides 
and asbestos, not having been received, the appeal is denied.  

New and material evidence sufficient to reopen the claim for 
service connection for diabetes mellitus, type II, on a 
direct basis and as secondary to in-service exposure to 
herbicides, not having been received, the appeal is denied.  

Service connection for a cardiovascular disorder, on a direct 
basis and as secondary to in-service exposure to herbicides, 
is denied.  

Service connection for an eye disorder, on a direct basis or 
as secondary to in-service exposure to herbicides or to a 
service-connected disability, is denied.  

Service connection for peripheral neuropathy of the upper 
extremities, on a direct basis or as secondary to in-service 
exposure to herbicides or to a service-connected disability, 
is denied.  

Service connection for peripheral neuropathy of the lower 
extremities, on a direct basis or as secondary to in-service 
exposure to herbicides or to a service-connected disability, 
is denied.  

Service connection for a psychiatric disability, to include 
PTSD, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


